J. B. McPHERSON, Circuit Judge.
The 'plaintiff is suing upon claims 1, 2, 4, and 5 of what seems to be a mere paper patent. It is No. 514,822, for “improvements in insulating joints and couplings for sections generally,” and was granted February 13, 1894, to Emil F. Gennert upon an application filed August 10, 1893. It is unnecessary to quote the claims, for I cannot find the time to give my views in detail upon the several controverted questions raised by the record. The patent expired shortly after the suit was brought, so that no injunction could now issue; and—since it is conceded that neither form of notice required by section 4900, R. S.,† was given—the plaintiff could at the best obtain no more than an accounting for the few months between the filing of the bill and the date of expiry. But even this cannot be decreed, for after a full consideration of the evidence and the briefs, I find as a fact that defendants do not infringe.
For this reason the bill may be dismissed, with costs.,

 U. S. Comp. St. 1901, p. 333S.